         Case 1:19-cr-10176-DJC Document 1 Filed 05/24/19 Page 1 of 5


                                                               IN CLEWS OFFICE
                             UNITED STATES DISTRICT COUfefA'f
                                 DISTRICT OF MASSACHUSETTS
                                                                    '•^S. DISTRICT COURT
                                                      Criminal no:: 'FTRICT OF Wf.SS.
 UNITED STATES OF AMERICA
                                                                      (Qar loilif
                                                      Violations:
                V.


                                                      Count One: Conspiracy to Distribute and to
 FIOR GARCIA,
                                                      Possess with Intent to Distribute 400 Grams or
                                                      More of Fentanyl
                     Defendant
                                                      (21 U.S.C. §§ 846 and 841(b)(l)(A)(vi))

                                                      Count Two: Possession with Intent to
                                                      Distribute 40 Grams or More of Fentanyl
                                                      (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

                                                      Forfeiture Allegation:
                                                      (21 U.S.C. § 853)

                                        INFORMATION


                                          COUNT ONE
Conspiracy to Distribute and to Possess with Intent to Distribute 400 Grams or More of Fentanyl
                           (21 U.S.C. §§ 846 and 841(b)(l)(A)(vi))


The United States Attorney charges:

       From in or about July 2017 through on or about April 11, 2018, in Haverhill and

Lawrence, in the District of Massachusetts, the defendant,

                                         FIOR GARCIA,

conspired with other persons known and unknown to the United States Attorney, to knowingly and

intentionally distribute and possess with intent to distribute a mixture and substance containing a

detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyI] propanamide, also known as

fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(1).

                                                 1
Case 1:19-cr-10176-DJC Document 1 Filed 05/24/19 Page 2 of 5
Case 1:19-cr-10176-DJC Document 1 Filed 05/24/19 Page 3 of 5
Case 1:19-cr-10176-DJC Document 1 Filed 05/24/19 Page 4 of 5
Case 1:19-cr-10176-DJC Document 1 Filed 05/24/19 Page 5 of 5
